Exhibit 10.1

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is entered into as of August 5, 2015
by and between Epizyme, Inc. (the “Company”), and Robert J. Gould (together, the
“Parties”).

WHEREAS, concurrent with the execution of this Agreement, Dr. Gould has
delivered to the Company his resignation from his positions as President and
Chief Executive Officer of the Company, effective September 10, 2015;

WHEREAS, the Company desires to engage Dr. Gould as a consultant to the Company
following the effectiveness of his resignation; and

WHEREAS, Dr. Gould has agreed to provide such services pursuant to the terms and
conditions set forth in this Agreement;

NOW, THEREFORE in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by the parties hereto, the parties agree as
follows:

1. Services To Be Performed. Commencing upon September 10, 2015, (the “Effective
Date”) and continuing for the duration of the Consultation Period (as defined
below), Dr. Gould agrees to perform such consulting, advisory and related
services to and for the Company as may be reasonably requested from time to time
by the Company (the “Services”). The Consultant agrees to devote up to (i) 1.5
days per week to the performance of the Services for the period beginning on the
Effective Date and ending on December 31, 2015 and (ii) 0.5 days per week to the
performance of the Services for the balance of the Consultation Period.
Dr. Gould agrees to use his best efforts in the performance of the Services and
agrees to cooperate with the Company’s personnel, not to interfere with the
conduct of the Company’s business, and to observe all Company rules, regulations
and security requirements with respect to the safety and safeguarding of persons
and property.

2. Term. This Agreement shall commence upon the Effective Date and shall
continue until the first anniversary of the Effective Date (such period, as it
may be extended upon mutual agreement of the parties, being referred to as the
“Consultation Period”), unless sooner terminated in accordance with the
provisions of Section 5.

3. Consulting Benefits. The Company will provide Dr. Gould with the payments and
benefits set forth below (the “Consulting Benefits”).

a. Fees. The Company will pay Dr. Gould during the Consultation Period fees at a
rate of $41,666 per month (the “Fees”), which Fees shall be (i) reduced by all
applicable taxes and withholdings as determined by the Company in its sole
discretion, (ii) paid to Dr. Gould in accordance with the Company’s regular
payroll practices and (iii) subject to a pro rata adjustment for any partial
calendar month. Notwithstanding the foregoing, the Company shall not pay any
Fees to Dr. Gould earlier than the date eight (8) days after Dr. Gould’s timely
execution, return and non-revocation of the Release of Claims attached hereto as
Exhibit A (the “Release of Claims”).



--------------------------------------------------------------------------------

b. Bonus. At the time that the Company regularly pays out management bonuses for
2015, the Company shall pay to Dr. Gould a bonus payment of $175,000. Such bonus
payment shall be paid to Dr. Gould in a lump sum payment, less all applicable
taxes and withholdings as determined by the Company in its sole discretion. Upon
the Effective Date, Dr. Gould shall cease to be eligible for any bonus under his
offer letter with the Company dated April 13, 2013 or otherwise. Notwithstanding
the foregoing, the Company shall not pay any bonus to Dr. Gould under this
Section 3(b) earlier than the date eight (8) days after Dr. Gould’s timely
execution, return and non-revocation of the Release of Claims.

c. COBRA. Dr. Gould’s current coverage under the Company’s group medical
insurance plan will end on the Effective Date. Provided that Dr. Gould elects to
continue receiving group medical insurance pursuant to the federal “COBRA” law,
29 U.S.C. § 1161 et seq., the Company shall continue to pay the share of the
premium for such coverage that is paid by the Company for active and
similarly-situated employees who receive the same type of coverage, during the
Consultation Period. The remaining balance of any premium costs, and all premium
costs after the Consultation Period, shall be paid by Dr. Gould on a monthly
basis for as long as, and to the extent that, Dr. Gould remains eligible for
COBRA continuation. Dr. Gould should consult the COBRA materials to be provided
by the Company for details regarding these benefits. Notwithstanding the
foregoing, the Company shall not make any payments to Dr. Gould under this
Section 3(c) earlier than the date eight (8) days after Dr. Gould’s timely
execution, return and non-revocation of the Release of Claims.

d. Stock Options. Dr. Gould and the Company hereby agree that, notwithstanding
any term of any outstanding stock option held by Dr. Gould as of the date hereof
(the “Options”), (i) the Options shall cease vesting no later than February 15,
2016 such that any Options that are not vested as of February 15, 2016 shall be
terminated and cancelled as of such date and (ii) Dr. Gould’s right to exercise
the Options will terminate three months after the earlier to occur of the date
Dr. Gould ceases to be an “Eligible Participant” (as defined in the Options) and
the date of the Company’s 2016 Annual Meeting of Stockholders, provided that in
the case of clause (ii) the Options may not be exercised after the Final
Exercise Date (as defined in the Options) or at all if, under the terms of the
Options, Dr. Gould’s rights to exercise the Options would have otherwise
terminated immediately.

e. Reimbursement of Expenses. The Company shall reimburse Dr. Gould for all
reasonable and necessary travel expenses incurred or paid by Dr. Gould in
connection with, or related to, the performance of the Services under this
Agreement. Dr. Gould shall submit to the Company itemized monthly statements, in
a form satisfactory to the Company, of such expenses incurred in the previous
month. The Company shall pay to Dr. Gould amounts shown on each such statement
within 30 days after receipt thereof.

f. No Additional Consulting Benefits. Dr. Gould agrees that he shall provide the
Services in exchange for the Consulting Benefits described in this Section 3 and
that he is not entitled to any benefits, coverages or privileges, including,
without limitation, social security, unemployment, medical or pension payments,
made available to employees of the Company or any other consideration or
benefits from the Company for the performance of the Services.

 

2



--------------------------------------------------------------------------------

4. Independent Contractor. It is the express intention of the parties to this
Agreement that Dr. Gould shall be an independent contractor and not an employee,
agent, joint venturer or partner of the Company for any purposes whatsoever.

a. Performance of Services. Dr. Gould shall have the right to control and
determine the methods, manner and means of performing the Services. In
performing the Services, the amount of time devoted by Dr. Gould on any given
day will be entirely within Dr. Gould’s control, and the Company will rely on
Dr. Gould to put in the amount of time as is necessary to fulfill the
requirements of this Agreement. Dr. Gould will provide all equipment and
supplies required to perform the Services.

b. Non-Exclusivity. Dr. Gould retains the right to contract with other companies
or entities for his consulting services without restriction, provided, however,
that Dr. Gould remains in compliance with the terms of the Employee
Confidentiality and Assignment of Inventions Agreement and the Non-Competition
and Non-Solicitation Agreement that he previously executed for the benefit of
the Company and which remain in full force and effect. Likewise, the Company
retains a reciprocal right to contract with other companies and/or individuals
for consulting services without restriction.

c. Scope of Authority. Dr. Gould is not authorized to transact business, incur
obligations, sell goods, receive payments, solicit orders or assign or create
any obligation of any kind, express or implied, on behalf of the Company or any
of the Company’s related or affiliated entities, or to bind in any way
whatsoever, or to make any promise, warranty or representation on behalf of the
Company or any of the Company’s related or affiliated entities with respect to
any matter, except as expressly authorized in a writing signed by an authorized
representative of the Company. Dr. Gould shall not use the Company’s trade
names, trademarks, service names or servicemarks without the prior approval of
the Company.

5. Termination. This Agreement may be terminated by either Party prior to
September 10, 2016 upon written notice to the other Party. If the Company
terminates this Agreement without Cause, Dr. Gould shall continue to receive the
Consulting Benefits described in Section 3 above for the remainder of the
original Consultation Period. If the Company terminates this Agreement with
Cause, if Dr. Gould terminates this Agreement for any reason or if Dr. Gould
(A) fails to sign the Release of Claims by the close of business on
September 10, 2015 or (B) effectively revokes the Release of Claims, the Company
shall have no further obligation to pay the Consulting Benefits as of the date
that the Agreement is terminated. For purposes of this Agreement, “Cause” means
any of: (a) Dr. Gould’s conviction of, or plea of guilty or nolo contendere to,
any crime involving dishonesty or moral turpitude or any felony; or (b) a good
faith finding by the Company that Dr. Gould has (i) engaged in dishonesty,
willful misconduct or gross negligence, (ii) breached or threatened to breach
the terms of any restrictive covenants or confidentiality agreement or any
similar agreement with the Company, (iii) violated Company policies or
procedures, and/or (iv) failed to perform the Services to the Company’s
satisfaction, following notice of such failure by the Company and a period of 15
days to cure.

 

3



--------------------------------------------------------------------------------

6. Invention, Non-Disclosure, Non-Competition and Non-Solicitation Obligations.
Dr. Gould acknowledges and reaffirms his obligations set forth in the Employee
Invention and Non-Disclosure Agreement and the Non-Competition and
Non-Solicitation Agreement previously executed for the benefit of the Company,
which obligations shall remain in full force and effect during the Consultation
Period as if Dr. Gould were an employee of the Company under such agreements.

7. Other Agreements. Dr. Gould hereby represents that, except as Dr. Gould has
disclosed in writing to the Company, Dr. Gould is not bound by the terms of any
agreement with any third party to refrain from using or disclosing any trade
secret or confidential or proprietary information in the course of his
consultancy with the Company, to refrain from competing, directly or indirectly,
with the business of such third party or to refrain from soliciting employees,
customers or suppliers of such third party. Dr. Gould further represents that
his performance of all the terms of this Agreement and the performance of the
Services as a consultant of the Company do not and will not breach any agreement
with any third party to which Dr. Gould is a party (including without limitation
any nondisclosure or non-competition agreement), and that Dr. Gould will not
disclose to the Company or induce the Company to use any confidential or
proprietary information or material belonging to any current or previous
employer or others.

8. Warranties. Dr. Gould will assume sole responsibility for his/her compliance
with applicable federal and state laws and regulations, and shall rely
exclusively upon his/her own determination, or that of his/her legal advisers,
that the performance of the Services and the receipt of the Consulting Benefits
hereunder comply with such laws and regulations. Dr. Gould acknowledges that he
is not relying upon the advice or representation of the Company with respect to
the tax treatment of the Consulting Benefits.

9. Non-Assignability of Contract. This Agreement shall be binding upon, and
inure to the benefit of, both parties and their respective successors and
assigns, including any entity with which, or into which, the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Consultant are personal and shall not be assigned by him.

10. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at such address or addresses as either party shall
designate to the other.

11. Complete Agreement. Dr. Gould acknowledges that this Agreement, together
with the Release of Claims and the Options, contains the entire understanding
between the parties and supersedes, replaces and takes precedence over any prior
understanding or oral or written agreement between the parties respecting the
subject matter of this Agreement, the Release of Claims or the Options.
Dr. Gould further acknowledges that he is not eligible to receive any payments
or benefits under the terms of his offer letter dated April 13, 2013 or the
Company’s Executive Severance and Change in Control Plan. There are no
representations, agreements, arrangements, nor understandings, oral or written,
between the parties relating to the subject matter of this Agreement that are
not fully expressed herein and in the Release of Claims.

 

4



--------------------------------------------------------------------------------

12. Severability. In the event any provision of this Agreement shall be held
invalid, the same shall not invalidate or otherwise affect in any respect any
other term or terms of this Agreement, which term or terms shall remain in full
force and effect.

13. Non-Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar to or waiver of any
right on any other occasion.

14. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Dr. Gould.

15. Counterparts. This Agreement may be executed in two (2) signed counterparts,
each of which shall constitute an original, but all of which taken together
shall constitute one and the same instrument.

16. Interpretation. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular forms of nouns and pronouns shall include the plural, and vice
versa. The captions of the sections of this Agreement are for convenience of
reference only and in no way define, limit or affect the scope or substance of
any section of this Agreement.

17. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the internal laws of the Commonwealth of
Massachusetts without giving effect to any choice or conflict of law provision
or rule (whether of the Commonwealth of Massachusetts or any other jurisdiction)
that would cause the application of laws of any jurisdictions other than those
of the Commonwealth of Massachusetts.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth below.

 

EPIZYME, INC. By:  

/s/ David Mott

Title:  

Director

ROBERT J. GOULD

/s/ Robert J. Gould

 

5



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

1. Release of Claims. In exchange for the Consultation Benefits described in
Section 3 of the Consulting Agreement, which Dr. Gould acknowledges he would not
otherwise be entitled to receive, Dr. Gould hereby fully, forever, irrevocably
and unconditionally releases, remises and discharges the Company, its
affiliates, subsidiaries, parent companies, predecessors, and successors, and
all of its and their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, complaints, demands, actions, causes of action, suits, rights,
debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature, whether known or unknown, that Dr. Gould ever had or now has against
any or all of the Released Parties, including, but not limited to, any and all
claims arising out of or relating to Dr. Gould’s employment with and/or service
as an officer and/or director of the Company or any affiliate, or to Dr. Gould’s
separation from employment with the Company or any affiliate, including, but not
limited to, all claims under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, 42 U.S.C. §
12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff
et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., and the Employee Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; all
claims arising out of the Massachusetts Fair Employment Practices Act., Mass.
Gen. Laws ch. 151B, § 1 et seq., the Massachusetts Civil Rights Act, Mass. Gen.
Laws ch. 12, §§ 11H and 11I, the Massachusetts Equal Rights Act, Mass. Gen.
Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor
and Industries Act, Mass. Gen. Laws ch. 149, § 1 et seq., the Massachusetts Wage
Act, Mass. Gen. Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment
of wages and overtime), Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of
privacy law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, §
105D, and the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch.
149, § 52D, all as amended; all common law claims including, but not limited to,
actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract; all state
and federal whistleblower claims to the maximum extent permitted by law; all
claims to any non-vested ownership interest in the Company, contractual or
otherwise; and any claim or damage arising out of Dr. Gould’s employment with
and/or separation from the Company (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that nothing in this Agreement
prevents Dr. Gould from filing a charge with, cooperating with, or participating
in any proceeding before the Equal Employment Opportunity Commission or a state
fair employment practices agency (except that Dr. Gould acknowledges that he may
not recover any monetary benefits in connection with any such claim, charge or
proceeding and further waives any rights or claims to any payment, benefit,
attorneys’ fees or other remedial relief in connection with any such claim,
charge or proceeding).

 

6



--------------------------------------------------------------------------------

2. Nondisparagement. Dr. Gould understands and agrees that, to the extent
permitted by law, he shall not make any false, disparaging, derogatory or
defamatory statements to any person or entity, including, without limitation,
any media outlet, industry group, financial institution or current or former
employee, consultant, client or customer of the Company, regarding the Company
or any of its respective directors, officers, employees, agents or
representatives or about the Company’s business affairs or financial condition;
provided, however, that nothing herein shall be construed as preventing
Dr. Gould from making truthful disclosures to any governmental entity or in any
litigation or arbitration.

3. Acknowledgments. Dr. Gould acknowledges that he has been given at least
twenty-one (21) days to consider this Release of Claims and that the Company
advised him to consult with an attorney of his own choosing prior to signing.
Dr. Gould understands that he may revoke this Release of Claims for a period of
seven (7) days after he signs the Release of Claims by notifying David Mott in
writing of such revocation, and this Release of Claims shall not be effective or
enforceable until the expiration of the seven (7) day revocation period.
Dr. Gould understands and agrees that by entering into this Release of Claims,
he is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he has received consideration beyond that to which he
was previously entitled.

4. Business Expenses and Final Compensation. Dr. Gould acknowledges that he has
been reimbursed by the Company for all business expenses incurred in conjunction
with the performance of his employment and that no other reimbursements are owed
to him. Dr. Gould further acknowledges that he has received payment in full for
all services rendered in conjunction with his employment, including, without
limitation, payment for all wages, bonuses, equity, commissions and accrued,
unused vacation time, and that no other compensation or consideration is owed to
him, including under the terms of the Company’s Executive Severance and Change
in Control Plan, except as explicitly set forth herein and in the Consulting
Agreement.

5. Nature of Agreement. The Parties understand and agree that this Release of
Claims is a separation agreement and does not constitute an admission of
liability or wrongdoing on the part of either Party.

6. Amendment. This Release of Claims shall be binding upon the Parties and may
not be modified in any manner, except by an instrument in writing of concurrent
or subsequent date signed by duly authorized representatives of the Parties
hereto. This Release of Claims is binding upon and shall inure to the benefit of
the Parties and their respective agents, assigns, heirs, executors, successors
and administrators.

7. Waiver of Rights. No delay or omission by either Party in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by a Party on any one occasion shall be effective only
in that instance and shall not be construed as a bar to or waiver of any right
on any other occasion.

 

7



--------------------------------------------------------------------------------

8. Validity. Should any provision of this Release of Claims be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this Release of Claims.

9. Voluntary Assent. Dr. Gould affirms that no other promises or agreements of
any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Release of Claims, and that he fully understands the
meaning and intent of this Release of Claims. Dr. Gould states and represents
that he has had an opportunity to fully discuss and review the terms of this
Release of Claims with an attorney. Dr. Gould further states and represents that
he has carefully read this Release of Claims, understands the contents herein,
freely and voluntarily assents to all of the terms and conditions hereof, and
signs his name of his own free act.

10. Applicable Law. This Release of Claims shall be governed by the laws of the
Commonwealth of Massachusetts without regard to conflict of laws provisions. The
Parties hereby irrevocably submit to and acknowledge and recognize the
jurisdiction of the courts of the Commonwealth of Massachusetts, or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this Release of Claims, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Release of Claims or the subject matter hereof.

11. Entire Agreement. This Release of Claims, along with the Consulting
Agreement, contains and constitutes the entire understanding and agreement
between the Parties hereto with respect to Dr. Gould’s separation and the
settlement of claims against the Company and cancels all previous oral and
written negotiations, agreements, commitments and writings in connection
therewith.

12. Counterparts. This Release of Claims may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original, but all of which together shall constitute one and the same
document. Facsimile and PDF signatures shall be deemed to be of equal force and
effect as originals.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Release of Claims on the date(s) indicated below.

 

EPIZYME, INC.     

 

    

 

David Mott      Date Director     

TO BE SIGNED ON, BUT NOT BEFORE, SEPTEMBER 10, 2015.

I hereby agree to the terms and conditions set forth above. I have been given at
least twenty-one (21) days to consider this Release of Claims and I have chosen
to execute this on the date below. I intend that this Release of Claims will
become a binding agreement between me and the Company if I do not revoke my
acceptance in writing to David Mott within seven (7) days.

 

 

     

 

Robert J. Gould       Date

 

9